Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 3/30/21 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states the grammatically incorrect limitation of “wherein the .”, which renders the claim indefinite.
Claim 5 recites the limitation "the input to execute the gamified rehabilitation program".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the prescription input module".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 1 and 14, the following limitations can be performed as a mental process by a human being, in terms of a human being mentally performing and/or as a method of organizing human activity:
[a] rehabilitation method for treating ailments of a user […], the method comprising the steps of:
receiving […] an input, wherein the input comprises a rehabilitation routine;
outputting [an] environment respective of the input to execute the gamified rehabilitation routine for treating a diagnosed condition:
analyzing[…] a rehabilitation routine performance of the user using captured biometrics of the user, a condition of the user, or both, wherein the biometrics of the user comprise anxiety, stress related responses, or both, in response to rehabilitation routine; and
[…] adjusting […] the rehabilitation program based on the performance of the user, using the anxiety, stress related responses, or both of the user, wherein […] an algorithm [is executed] and recommends a routine adjustment based on the response to balance user rehabilitation gains related to anxiety, stress related responses, or both.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an enhanced reality device, sensors, software modules, servers, databases, machine learning, and/or networks, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an enhanced reality device, sensors, software modules, servers, databases, machine learning, and/or networks, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 3 in Applicant’s specification; and see, e.g., paragraph 90 specifically in regard to employing machine learning.

	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20190200920 A1 by Tien et al (“Tien”).
In regard to Claim 1, Tien discloses a network-based rehabilitation system for treating ailments of a user utilizing an enhanced reality environment, the system comprising:
an enhanced reality device wearable by the user, the device being in communication with a network and is configured to enable a user to interact with the enhanced reality environment to execute a rehabilitation routine for treating a diagnosed condition;
(see, e.g., Figure 1, s124 and paragraph 27; in regard to “diagnosed condition” see, e.g., paragraph 6; in regard to “in communication with a network”, see, e.g., paragraph 37);


	(see, e.g., Figures 1, selections 120 and paragraph 31; in regard to “biometrics of the user comprise anxiety, stress related responses”, see, e.g., paragraph 13);
a progress analysis module to analyze a rehabilitation routine performance of the user, wherein the routine performances of the user comprises the anxiety, stress related responses, or both, and
	a routine modification module to automatically adjust the rehabilitation routine based on the performance of the user, wherein the routine modification module executes an algorithm and recommends a routine adjustment based on the algorithm to balance user rehabilitation gains related to anxiety, stress related responses, or both.
	(see, e.g., Figure 2, s212).
In regard to Claim 2, Tien discloses this feature.  See, e.g., paragraph 45. 
In regard to Claim 3, Tien discloses this feature.  See, e.g., paragraph 31.
In regard to Claim 4, Tien discloses this feature.  See, e.g., paragraph 39.
In regard to Claim 8, Tien discloses this feature.  See, e.g., paragraph 29.
In regard to Claim 9-10, Tien discloses this feature.  See, e.g., paragraphs 42-44.
In regard to Claim 11, Tien discloses this feature.  See, e.g., Figure 2, s212.
In regard to Claim 13, Tien 
In regard to Claim 14, see rejections of Claim 1 and 9.
In regard to Claim 15, see rejection of Claim 2.
In regard to Claim 16, see rejection of Claim 4.
In regard to Claim 17, see rejection of Claim 9.
In regard to Claim 20, see rejection of Claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tien.
In regard to Claim 5, Tien teaches a server (see, e.g., paragraph 29) in communication with the VR device that performs various functions, as well as teaches receiving input in order to configure the VR experience (see, e.g., paragraphs 42-43),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added a function otherwise taught by Tien .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tien, in view of official notice.
In regard to Claim 6, Tien teaches a medical expert selecting from a list of preloaded experiences as well as an automated system providing recommendations of experiences, to the extent to which Tien may fail to teach the automated system providing recommendations in regard to the list (i.e., rankings), however,
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have applied the automated system providing recommendations to provide a ranked list of experiences to the medical expert, in order to increase the chances that the user has a positive rehabilitation experience.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tien, in view of PGPUB US 20190314599 A1 by Schneider et al (“Schneider”).
In regard to Claims 7 and 19, Tien teaches a database storing data over multiple trials in regard to various users (“user data and group data”) analyzing that data (see, e.g., paragraph 52 and 59), and Schneider teaches employing a machine learning algorithm to utilize data from multiple users as well as a subject user in order to determine an ideal training routine (see, e.g., paragraph 120);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the ML taught by Schneider to the data taught by Tien in order to optimize the user’s VR experience.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tien, in view Schneider, in view of official notice.
In regard to Claims 12 and 18, Tien teaches the claimed virtual reality device (see, e.g., paragraphs 31-33) with the exception of the claimed microphone, however, Schneider teaches such a device (see, e.g., paragraph 99);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the microphone taught by Schneider to the device otherwise taught by Tien, in order to allow the subject to verbally interact with a remote therapist.

Furthermore, to the extent to which the otherwise cited prior art may fail to specifically teach employing motion analysis camera, however,
the Examiner takes OFFICIAL NOTICE that employing such a camera to capture a subject’s movements as part of a VR simulation was old and well-known at the time of Applicant’s invention.  Such functionality allows for more precise analysis of the subject’s body movements.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed camera within the invention of the cited prior art so as to allows for more precise analysis of the subject’s body movements and thereby better feedback via the simulation.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715